DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: line 2, after the second instance of “hand grip”, “through holes” should be inserted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzinger et al. (“Metzinger”; 2009/0326541) in view of Limouze et al. (“Limouze”; 2013/0172890).
Regarding claim 1, Metzinger discloses a method of implanting an intramedullary nail 10 into a bone (see, e.g., Figs. 1-3 and paras. 0003-0006) comprising: 
accessing a proximal end of a femur (id.); 
disposing the intramedullary nail 10 into the medullary canal of the femur (id.); and
installing fasteners into the intramedullary nail using an aiming guide (id.) wherein the aiming guide includes:
a body 32 having an elongate proximal handle portion, e.g., 46, and a generally arcuate distal implant alignment tip connector portion 36 having a distal implant alignment tip, i.e., collar 37 (para. 0026 and Fig. 1) extending substantially parallel to a longitudinal axis of the proximal handle portion, 
wherein the handle portion comprises a first attachment location, e.g., 47, for releasably attaching a first module, e.g., 60; and 
wherein the distal implant alignment tip connector portion comprises a second attachment location 41 capable of releasably attaching a second module, if desired, and spaced apart from the first attachment location. 
Thus, Metzinger discloses the claimed invention except for explicitly reciting reaming the medullary canal to create a reamed cavity.
Limouze teaches reaming the medullary canal as needed to facilitate preparation of the medullary canal for insertion of an intramedullary nail (para. 0033). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the method of Metzinger with a step of reaming the medullary canal to create a reamed cavity, in view of Limouze, to facilitate the preparation of the medullary canal for insertion of an intramedullary nail. 
	Regarding claim 2, the distal implant alignment tip 37 is releasably connected to the distal implant alignment tip connector portion 36 (the implant alignment tip is not integral with the body, but rather is a separate collar that is mounted to abut the proximal end of the body; para. 0026).
Regarding claim 5, the distal implant alignment tip connector portion further comprises a third attachment location (e.g., the top of the body), which is at least structurally capable of having an object attached thereto. It is noted that an impactor is not positively recited in the claims.
Regarding claim 6, the distal implant alignment tip 37 is configured to releasably retain a femoral nail 10.  
Regarding claim 7, the proximal handle portion 46 comprises a hand grip (e.g., the smooth edge of the handle portion and/or the contours of recon module 60). It is noted that a handle portion of the device includes recon module 60 (see, e.g., Fig. 3, showing that the handle portion 46 and recon module 60, together, form a user-graspable portion, i.e., a handle). 
Regarding claim 8, the hand grip has a plurality of through holes, e.g., 67 (Fig. 2) extending therethrough.  
Regarding claim 9, at least one of the plurality of through holes, e.g., 61, extends along a hole axis perpendicular to the longitudinal axis of the proximal handle portion (Fig. 2).
Regarding claim 20, Metzinger discloses a method of implanting an intramedullary nail 10 into a bone (see, e.g., Figs. 1-3 and paras. 0003-0006) comprising: 
accessing a proximal end of a femur (id.); 
disposing the intramedullary nail 10 into the medullary canal of the femur (id.); and
installing fasteners into the intramedullary nail using an aiming guide assembly (id.) wherein the aiming guide assembly includes:
an aiming guide 32 having an elongate proximal handle portion, e.g., 46, and a generally arcuate distal implant alignment tip connector portion 36 having a distal implant alignment tip, i.e., collar 37 (para. 0026 and Fig. 1), extending along a tip axis substantially parallel to a longitudinal axis of the proximal handle portion; 
a first attachment 60 releasably attached to a proximal end 47 of the proximal handle portion 46; and 
a second attachment, e.g., 41 (Fig. 2), releasably attached to the distal implant alignment tip connector portion 36 and spaced apart from the first attachment along the longitudinal axis of the proximal handle portion and along the curved portion of the aiming guide 32.
Thus, Metzinger discloses the claimed invention except for explicitly reciting reaming the medullary canal to create a reamed cavity.
Limouze teaches reaming the medullary canal as needed to facilitate preparation of the medullary canal for insertion of an intramedullary nail (para. 0033). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the method of Metzinger with a step of reaming the medullary canal to create a reamed cavity, in view of Limouze, to facilitate the preparation of the medullary canal for insertion of an intramedullary nail. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Metzinger et al. (“Metzinger”; 2009/0326541) in view of Limouze et al. (“Limouze”; 2013/0172890), as applied above, and further in view of Felder et al. (“Felder”; 2014/0214045; cited by Applicant).
The method of Metzinger in view of Limouze teaches the claimed invention except for explicitly reciting a releasably connected proximal handle portion formed from a different material than the body. 
Felder discloses a similar invention (see, e.g., Fig. 1) and teaches that a handle portion can be formed as a separate, releasable portion made from a different material than a metal tip of the device, such as carbon fiber, for improved imaging visualization (see, e.g., paras. 0026-0027). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the aiming device of Metzinger with a releasably connected proximal handle portion formed from another material different from the tip, such as carbon fiber, in view of Felder, for improved imaging visualization.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Metzinger et al. (“Metzinger”; 2009/0326541) in view of Durante et al. (“Durante”; 2012/0303038) and Limouze et al. (“Limouze”; 2013/0172890).
Regarding claim 10, Metzinger discloses a method of implanting an intramedullary nail 10 into a bone (see, e.g., Figs. 1-3 and paras. 0003-0006) comprising: 
accessing a proximal end of a femur (id.); 
disposing the intramedullary nail 10 into the medullary canal of the femur (id.); and
installing fasteners into the intramedullary nail using an aiming guide assembly (id.) wherein the aiming guide assembly includes:
a generally “J-shaped” aiming guide 32 having an elongate proximal handle portion, e.g., 46, and a generally arcuate distal implant alignment tip connector portion 36 having a distal implant alignment tip, i.e., collar 37 (para. 0026 and Fig. 1), extending along a tip axis substantially parallel to a longitudinal axis of the proximal handle portion; and  
a recon module 60 releasably attached to a proximal end of the proximal handle portion; and
a distal implant alignment tip connector portion 36.
	Thus, Metzinger discloses the claimed invention except for explicitly reciting an oblique module releasably attached to the distal implant alignment tip connector portion, and except for explicitly reciting reaming the medullary canal to create a reamed cavity.
Durante discloses an aiming device comprising an oblique module, e.g., 618 (Fig. 2). The body has a plurality of holes extending therethrough to accommodate posts 130, (cf. Fig. 1B). Each of the plurality of holes extends along an axis in the region of the tip axis. The oblique module provides further support to the aiming guide to facilitate the surgical implantation of an intramedullary nail (see, e.g., para. 0048). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the aiming guide of Metzinger with an oblique module releasably attached to the distal implant alignment tip connector portion, in view of Durante, to provide further support to the aiming guide and facilitate the surgical implantation of an intramedullary nail.
Limouze teaches reaming the medullary canal as needed to facilitate preparation of the medullary canal for insertion of an intramedullary nail (para. 0033). 
	Therefore, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the method of Metzinger with a step of reaming the medullary canal to create a reamed cavity, in view of Limouze, to facilitate the preparation of the medullary canal for insertion of an intramedullary nail. 
Regarding claim 11, the recon module 60 has an arcuate body (i.e., a body having arcuate portions) having a first recon portion 66 extending from a first side of the proximal handle portion and a second recon portion 72 extending from a second side of the proximal handle portion, distal from the first side (Fig. 1).  
Regarding claim 12, the arcuate body has a plurality of recon through holes, e.g., 67, 73, extending therethrough, each of the plurality of recon through holes extending along an axis intersecting the tip axis (Fig. 1).  
Regarding claim 13, the oblique module 618 (Fig. 2 of Durante) has an elongate body having a first oblique portion, e.g., 600, extending from a first side of the proximal handle portion and a second oblique portion, e.g., the short opposite side, extending from a second side of the handle portion.
Regarding claim 14, the elongate body has a plurality of oblique through holes extending therethrough to accommodate posts 130, (cf. Fig. 1B of Durante), the plurality of oblique through holes extending along an axis intersecting the tip axis.
Regarding claim 15, the proximal handle portion 46 comprises a hand grip (e.g., the smooth edge of the handle portion and/or the contours of recon module 60). It is noted that a handle portion of the device includes recon module 60 (see, e.g., Fig. 3, showing that the handle portion 46 and recon module 60, together, form a user-graspable portion (i.e., a handle). 
Regarding claim 16, the hand grip has a plurality of hand grip through holes, e.g., 67, each of the plurality of hand grip through holes extending along an axis intersecting the tip axis (Fig. 2).  
Regarding claim 17, the distal implant alignment tip connector portion 36 further comprises an attachment location (e.g., the top of the body), which is at least structurally capable of having an object attached thereto. It is noted that an impactor is not positively recited in the claims.
Regarding claim 18, the aiming guide 32 comprises a unibody construction (Fig. 2).  
Regarding claim 19, the distal implant alignment tip 37 is releasably connected to the distal implant alignment tip connector portion 36 (the implant alignment tip is not integral with the body, but rather is a separate collar that is mounted to abut the proximal end of the body; para. 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773